 Case 4:19-cv-00727-ALM Document 20 Filed 01/31/20 Page 1 of 7 PageID #: 144



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

RFC LENDERS OF TEXAS, LLC,

       Plaintiff,                                                        CIVIL ACTION NO.: 4:19-cv-727
       v.
                                                                         JURY TRIAL DEMANDED
PROGRESSIVE CASUALTY INSURANCE
CO.,

     Defendant.

        PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS
     THE PLAINTIFF’S AMENDED COMPLAINT FOR PATENT INFRINGEMENT

         RFC Lenders of Texas, LLC (“RFC” or “Plaintiff”) files the following Response

(“Response”) to Defendant’s (“Progressive” or “Defendant”) Motion to Dismiss RFC’s

Amended Complaint for Patent Infringement (the “MTD”)(ECF No. 19, filed January 31, 2020.

Pursuant to Federal Rule of Civil Procedure 15(a)(3) (“Rule 15(a)(3)”), the MTD was filed late –

and should therefore be denied.

         RFC’s Amended Complaint for Patent Infringement (“Amended Complaint”)(ECF No.

15) was filed on January 14, 2020. Under Rule 15(a)(3), Defendant had until January 28, 2020 to

file its MTD.

         It failed to do so.

         Accordingly, the MTD to dismiss should be denied because it was not timely filed.

         Additionally, the MTD’s purported reasons for dismissal are largely duplicative of those

presented in Defendant’s original motion to dismiss – and therefore constitute a repetitive waste

of judicial resources. To the extent that the MTD presents any novel arguments for dismissal

under Rule 12, those arguments are barred under Rule 12(g)(2) because they could have been

raised in the Defendant’s original motion to dismiss. Any novel arguments presented in the MTD


Plaintiff’s Response to Defendant’s Motion to Dismiss Amended Complaint for Patent Infringement          1
 Case 4:19-cv-00727-ALM Document 20 Filed 01/31/20 Page 2 of 7 PageID #: 145



do not qualify under any of the exceptions to Rule 12(g)(2) – as described in Rule 12(h)(2) –

because the MTD is not: a pleading as defined by Rule 7(a); or a motion under Rule 12(c).

         As such, the entirety of the MTD is late. To the extent that the MTD presents any actual

novel arguments, those are barred under Rule 12(g)(2).

         The MTD should therefore be denied in its entirety.

PLAINTIFF’S RESPONSE TO DEFENDANT’S STATEMENT OF ISSUES

1.       The claims of the patent in suit, U.S. Patent No. 7,430,471 (“the ‘471 Patent”) are

directed toward patent eligible subject matter and, furthermore, claim an inventive concept that

involves more than performance of well understood, routine, and conventional activities

previously known to the industry. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 217–18

(2014); Motio, Inc. v. BSP Software LLC, 154 F. Supp. 3d 434, 437-440 (E.D. Tex. 2016);

Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018); eDekka LLC v. 3Balls.com, Inc.,

2015 U.S. Dist. LEXIS 125990 at *18-19 (E.D. Tex. 2015). Furthermore, deciding patent-

eligible subject matter in the context of a Rule 12 motion is premature, as it requires

determinations of law and fact that are not available to the Court at this point in this litigation.

Slyce Acquisition Inc. v. Syte – Visual Conception Ltd., et al., No. 6:19-cv-00257, ECF No. 37

(W.D. Tex. 2020); accord MyMail, Ltd. v. ooVoo, LLC, 934 F.3d 1373, 1379 (Fed. Cir. 2019)

and PPS Data, LLC v. Jack Henry & Assocs., 404 F. Supp. 3d 1021, 1040 (E.D. Tex. 2019); see

also Standing Order Regarding Subject Matter Eligibility Contentions, Chief District Judge

Rodney Gilstrap (E.D. Tex. 2019), http://www.txed.uscourts.gov/sites/default/files/judgeFiles/

EDTX%20Standing%20Order%20Re%20Subject%20Matter%20Eligibility%20Contentions%20

.pdf (last visited January 16, 2020).




Plaintiff’s Response to Defendant’s Motion to Dismiss Amended Complaint for Patent Infringement    2
 Case 4:19-cv-00727-ALM Document 20 Filed 01/31/20 Page 3 of 7 PageID #: 146



2.       The Complaint as originally filed does not fail to meet the Rule 8 pleading standard under

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).

I. APPLICABLE LEGAL STANDARDS

     A. Time to Respond to Amended Pleadings Under Rule 15(a)(3).

         Any required response to an amended pleading must be made within the time remaining

to respond to the original pleading or within 14 days after service of the amended pleading,

whichever is later. FED. R. CIV. P. 15(a)(3).

     B. Motions to Dismiss Under Fed. R. Civ. P. 12(b)(6).

         Motions to dismiss for failure to state a claim are viewed with disfavor and are seldom

granted. See Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).

         A complaint is required to include a “short and plain statement . . . showing that the

pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). The complaint must include factual

allegations sufficient “to raise a right to relief above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007).

         When considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true

all well-pleaded facts in plaintiff’s complaint and view those facts in the light most favorable to

the plaintiff. Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012); Collins, 224 F.3d at

498. A motion to dismiss for failure to state a claim admits the facts alleged in the complaint, but

challenges the plaintiff’s right to any relief based on those facts. See Crowe v. Henry, 43 F.3d

198, 203 (5th Cir. 1995).

         In ruling upon a Rule 12(b)(6) motion, the Court cannot decide disputed fact issues. The

court may grant a motion under Rule 12(b)(6) only if it can determine with certainty that the

plaintiff cannot prove facts that would allow the relief sought in the complaint. See Hishon v.




Plaintiff’s Response to Defendant’s Motion to Dismiss Amended Complaint for Patent Infringement    3
 Case 4:19-cv-00727-ALM Document 20 Filed 01/31/20 Page 4 of 7 PageID #: 147



King & Spalding, 467 U.S. 69, 73 (1984); Scanlan v. Texas A&M Univ., 343 F.3d 533, 536 (5th

Cir. 2003) (emphasis added).

         The issue is not whether the plaintiff will ultimately prevail, but whether the plaintiff can

offer evidence to support its claims. See Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).

    C. Determining Patent Eligibility Under 35 U.S.C. §101 at the Motion to Dismiss Stage.

         Resolving a patent’s §101 eligibility is rarely appropriate as a Rule 12(b) motion to

dismiss. See Slyce Acquisition at p. 8; accord Motio, 154 F. Supp. 3d at 436-437; MyMail, 934

F.3d at 1379; and PPS Data, 404 F. Supp. 3d at 1040; see also Standing Order Regarding

Subject Matter Eligibility Contentions.

         There are a number of factors that militate against §101 eligibility analysis at the motion

to dismiss stage. The first such factor is the statutory presumption of validity. Patents granted by

the United States Patent and Trademark Office (“USPTO”) are presumptively valid. Microsoft

Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 100 (2011) (citing 35 U.S.C. § 282). The presumption of

validity extends to patent eligible subject matter. Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306,

1319 (Fed. Cir. 2019)(citing Microsoft, 564 U.S. at 95–96).

         Overcoming the presumption of validity in a district court therefore requires clear and

convincing evidence. Microsoft, 564 U.S. at 95. In the context of §101 eligibility, the second step

of Alice’s two-step inquiry should be assessed according to the clear and convincing evidence

standard. Berkheimer, 881 F.3d at 1368. As such, the second step – after accepting all of the

complaint’s factual allegations as true, and drawing all reasonable inferences in the patentee’s

favor – the movant must provide clear and convincing evidence that the claim limitations are

merely “well-understood, routine, [and] conventional activities previously known to the




Plaintiff’s Response to Defendant’s Motion to Dismiss Amended Complaint for Patent Infringement       4
    Case 4:19-cv-00727-ALM Document 20 Filed 01/31/20 Page 5 of 7 PageID #: 148



industry.” Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir.

2018).

           Claim construction also militates against §101 eligibility analysis at the motion to dismiss

stage. MyMail, 934 F.3d at 1379. Although claim construction is not an unconditional

prerequisite to validity determination under §1011, the Federal Circuit and this Court have both

acknowledged the desirability and frequent necessity of resolving claim construction prior to

determine a patent’s § 101 eligibility. MyMail, 934 F.3d at 1379 (citing Bancorp Servs., LLC v.

Sun Life Assurance Co. of Can., 687 F.3d 1266, 1273–74 (Fed. Cir. 2012)); accord Aatrix

Software, 882 F.3d at 1128-1130; see also Dynamic Applet Techs., LLC v. Mattress Firm, Inc.,

No. 4:17-CV-860, 2018 WL 5306647, at *6–7 (E.D. Tex. Aug. 29, 2018), report and

recommendation adopted, No. 4:17-CV-860, 2018 WL 4456820 (E.D. Tex. Sept. 18, 2018).

           Fact discovery is another factor that militates against §101 eligibility analysis at the

motion to dismiss stage. Berkheimer, 881 F.3d at 1369 (“[w]hether something is well-

understood, routine, and conventional to a skilled artisan at the time of the patent is a factual

determination.”); see also Aatrix Software, 882 F.3d at 1128. Fact discovery can substantively

affect a §101 analysis. See, e.g., PPS Data, 404 F. Supp. 3d at 1040-1041. This is particularly

true for dependent claims. A defendant must provide clear and convincing evidence that each of

the asserted dependent claims does not provide an inventive concept, by showing that the

additional limitation(s) of a dependent claim is/are something that is “well-understood, routine,

and conventional activities previously known to the industry.” Berkheimer, 881 F.3d at 1367.

      D. Patent Eligibility Under 35 U.S.C. §101.

           A two-part test is applied to determine whether patent claims are directed to eligible

subject matter. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 217–18 (2014). First, a
1
    Content Extraction & Transmission LLC v. Wells Fargo Bank, 776 F.3d 1343, 1349 (Fed. Cir. 2014).


Plaintiff’s Response to Defendant’s Motion to Dismiss Amended Complaint for Patent Infringement        5
 Case 4:19-cv-00727-ALM Document 20 Filed 01/31/20 Page 6 of 7 PageID #: 149



court must determine if the claims at issue are “directed to a patent-ineligible concept.” Id. at

217. If the claims are directed to a patent-ineligible concept, the second step requires a court to

“consider the elements of each claim both individually and ‘as an ordered combination’ to

determine whether the additional elements ‘transform the nature of the claim’ into a patent-

eligible application.” Id. at 217 (quoting Mayo Collaborative Servs. v. Prometheus Labs, Inc.,

566 U.S. 66, 78–79 (2012)).

         This second step is “a search for an ‘inventive concept’—i.e., an element or combination

of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more

than a patent upon the ineligible concept itself.” Id. at 217–18 (quoting Mayo, 566 U.S. at 72–

73). The second step is satisfied “when the claim limitations involve more than performance of

well understood, routine, and conventional activities previously known to the industry.”

Berkheimer, 881 F.3d at 1367.

II. ARGUMENT

         The MTD was filed late, and is therefore barred under Rule 15(a)(3). Under that rule,

Defendant had until January 28, 2020 to file its response to the Amended Complaint. It failed to

do so.

         Furthermore, to the extent that the MTD presents any novel arguments not previously

presented in the Defendant’s original motion to dismiss, those arguments are barred under Rule

12(g)(2), and not saved by the exceptions under Rule 12(h)(2).

         To the extent that any consideration is given to the MTD’s late and barred arguments, and

any substantive response is merited, Plaintiff herein incorporates by reference its Response to

Defendant’s Motion to Dismiss RFC’s Complaint for Patent Infringement (ECF No. 16, filed

January 17, 2020).




Plaintiff’s Response to Defendant’s Motion to Dismiss Amended Complaint for Patent Infringement   6
 Case 4:19-cv-00727-ALM Document 20 Filed 01/31/20 Page 7 of 7 PageID #: 150



III. CONCLUSION

         Defendant’s MTD is late filed, improper, and duplicative of its previous motion to

dismiss. Plaintiff respectfully requests that this Court DENY the MTD, and enter the proposed

Order submitted herewith.



January 31, 2020                                             Respectfully Submitted,
                                                     By: /s/ Ronald W. Burns
                                                           Ronald W. Burns
                                                           Texas State Bar No. 24031903
                                                           972-632-9009
                                                           rwb@burnsiplaw.com
                                                           RWBurns & Co., PLLC
                                                           5999 Custer Road, Suite 110-507
                                                           Frisco, Texas 75035

                                                         ATTORNEY FOR PLAINTIFF
                                                         RFC LENDERS OF TEXAS, LLC



                                        CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5. As such, the foregoing was served on all counsel of record
who have consented to electronic service. Local Rule CV-5. Pursuant to Fed. R. Civ. P. 5 and
Local Rule CV-5, all others not deemed to have consented to electronic service will be served
with a true and correct copy of the foregoing by email, on this the 31st day of January, 2020.


                                                             /s/ Ronald W. Burns
                                                                Ronald W. Burns, Esq.




Plaintiff’s Response to Defendant’s Motion to Dismiss Amended Complaint for Patent Infringement   7
